 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    3AI PROPERTIES LLC,                                        No. 2:18-CV-2345-KJM-DMC
12                          Plaintiff,
13               v.                                              ORDER
14    DAUN ABBETT, et al.,
15                          Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil action. This matter is currently

18   set for an initial scheduling conference on December 11, 2019. Pursuant to the court’s December

19   3, 2018, order (ECF No. 20), the parties were required to file separate scheduling conference

20   statements no later than December 4, 2019. Defendants Greg Lloyd and Real Estate Center filed

21   their scheduling conference statement on December 4, 2019. To date, plaintiff has failed to

22   comply with the December 3, 2018, order.1 The scheduling conference will, therefore, be vacated

23   and plaintiff will be directed to show cause in writing why this action should not be dismissed for

24   failure to prosecute and comply with court rules and orders. See Local Rule 110.

25   ///

26   ///

27
             1
                      A review of the docket reflects that plaintiff has also failed to effect service of process on all named
28   defendants.
                                                                 1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     The scheduling conference set for December 11, 2019, at 10:00 a.m. before

 3   the undersigned in Redding, California, is vacated;

 4                  2.     Plaintiff shall show cause in writing within 30 days of the date of this order

 5   why this action should not be dismissed for lack of prosecution and failure to comply with court

 6   rules and orders.

 7

 8

 9   Dated: December 5, 2019
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
